Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 	Claims 1-3, 5-9, 21-23 and 29-34 are currently pending. All rejections and objections are hereby withdrawn in view of the claim amendments. 
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Mr. M. Scott McBride on September 7, 2021.
The application has been amended as follows:
CANCEL claims 9, 31 and 34.
III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search for the compounds as claimed show these are novel. The closest prior art is Hirama et al. (US 2006/0258637-cited previously), which teaches the compounds of formula 
    PNG
    media_image1.png
    232
    359
    media_image1.png
    Greyscale
 and other compounds wherein R is  
    PNG
    media_image2.png
    19
    323
    media_image2.png
    Greyscale
.  Instant claims 1 and 32 do not encompass the compounds of Hirama because the compounds of Hirama are different in at least two positions, for example in R4 (Ph-R) and R5 (Y) or R4 (Ph-R) and R6, R7 (R11, R12). Further, R5 in the claimed compounds doesn’t encompass the group 
    PNG
    media_image3.png
    54
    113
    media_image3.png
    Greyscale
described for variable Y in the compounds if Hirama because the “alkyl” (in alkyl or alkylaryl) at R5 are only substituted with the substituents described therein or are unsubstituted. None of the prior art anticipated, or rendered obvious, the Therefore, claims 1-3, 5-8, 21-23, 29-30 and 32-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626